Exhibit 10.4

 

DOUGLAS DYNAMICS, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS
(NONEMPLOYEE DIRECTOR)

 

FOR GOOD AND VALUABLE CONSIDERATION, Douglas Dynamics, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Douglas Dynamics, Inc. 2010 Stock Incentive Plan
(the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time.  Each restricted stock unit subject to this Award
represents the right to receive one share of the Company’s common stock, par
value $0.01 (the “Common Stock”), subject to the conditions set forth in this
Grant Notice, the Plan and the Standard Terms and Conditions.  This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

 

Name of Participant:                      

 

Grant Date:                          , 20   

 

Number of restricted stock units subject to the Award:
                            

 

Vesting Schedule:                                Subject to the terms and
conditions set forth in the Standard Terms and Conditions:

 

                              restricted stock units shall vest on
                         , 20   

 

                              restricted stock units shall vest on
                         , 20   

 

                              restricted stock units shall vest on
                         , 20   

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

Participant Signature

By:

 

 

 

Title:

 

 

 

 

 

 

Address (please print)

 

--------------------------------------------------------------------------------


 

DOUGLAS DYNAMICS, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
(NONEMPLOYEE DIRECTOR)

 

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Douglas Dynamics, Inc. 2010 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice that specifically refers to these
Standard Terms and Conditions.  In addition to these Terms and Conditions, the
restricted stock units shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. 
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS

 

Douglas Dynamics, Inc., a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of restricted stock units (the “Award”
or the “Restricted Stock Units”) specified in the Grant Notice.  Each Restricted
Stock Unit represents the right to receive one share of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), upon the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time.  For purposes
of these Standard Terms and Conditions and the Grant Notice, any reference to
the Company shall include a reference to any Subsidiary.

 

2.                                      VESTING OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice.  The vesting of the Restricted Stock Units shall
accelerate, and all of the Restricted Stock Units shall become fully vested,
upon the occurrence of a Change of Control or upon the Participant’s Termination
of Employment.  Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested Restricted Stock Units.”

 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Vested Restricted Stock Units shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
Vested Restricted Stock Unit as soon as reasonably practicable following a
Termination of Employment of the Participant that constitutes a “Separation from
Service” (as defined in authoritative guidance under Section 409A of the Code),
and in all events no later than the end of the calendar year in which such
Termination of Employment occurs or, if later, two and one-half months after
such Termination of Employment (unless delivery is subsequently deferred
pursuant to a nonqualified deferred compensation plan in accordance with the
requirements of Section 409A of the Code).

 

--------------------------------------------------------------------------------


 

4.                                      RIGHTS AS STOCKHOLDER; DIVIDEND
EQUIVALENTS

 

The Participant shall not have voting rights with respect to shares of Common
Stock underlying Restricted Stock Units unless and until such shares of Common
Stock are reflected as issued and outstanding shares on the Company’s stock
ledger.

 

The Participant shall receive a cash payment equivalent to any dividends or
other distributions paid with respect to the shares of Common Stock underlying
the Restricted Stock Units, so long as the applicable record date occurs before
such Restricted Stock Units are forfeited.  If, however, any dividends or
distributions with respect to the Common Stock underlying the Restricted Stock
Units are paid in Shares rather than cash, the Participant shall be credited
with additional restricted stock units equal to the number of Shares that the
Participant would have received had the Restricted Stock Units been actual
Shares, and such restricted stock units shall be deemed Restricted Stock Units
subject to the same risk of forfeiture and other terms of the Grant Notice,
these Standard Terms and Conditions and the Plan as are the other Restricted
Stock Units granted under this Award.  Any amounts due to the Participant under
this provision shall be paid to the Participant, in cash, no later than the end
of the calendar year in which the dividend or other distribution is paid to
stockholders of the Company or, if later, the 15th day of the third month
following the date the dividends are paid to stockholders; provided that, in the
case of any distribution with respect to which the Participant is credited with
additional Restricted Stock Units, distribution shall be made at the same time
as payment is made in respect of the other Restricted Stock Units granted under
this Award.

 

5.                                      RESTRICTIONS ON RESALES OF SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of Vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

6.                                      TAXES

 

The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Participant has made arrangements satisfactory to the
Company for the satisfaction of any applicable withholding tax obligations.  The
Company shall not be required to issue shares or to recognize the disposition of
such shares until such obligations are satisfied.  Unless the Participant pays
the withholding tax obligations to the Company by cash or check in connection
with the delivery of the Common Stock, withholding may be effected, at the
Company’s option, by withholding Common Stock issuable in connection with the
Award (provided that shares of Common Stock may be

 

2

--------------------------------------------------------------------------------


 

withheld only to the extent that such withholding will not result in adverse
accounting treatment for the Company).  The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in connection with the Award from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

 

7.                                      NON-TRANSFERABILITY OF AWARD

 

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

 

8.                                      OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

 

9.                                      LIMITATION OF INTEREST IN SHARES SUBJECT
TO RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award. 
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

10.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

3

--------------------------------------------------------------------------------


 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Plan shall control.  In the event of any conflict
between the Grant Notice and these Standard Terms and Conditions, the Grant
Notice shall control.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

 

11.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 

4

--------------------------------------------------------------------------------